Citation Nr: 1215932	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-22 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from July 1960 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the Veteran requested a hearing before a Veterans Law Judge but that he subsequently cancelled the hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required prior to adjudication of the claim. 

The evidence reveals that the Veteran is currently diagnosed with hypertension.  The Veteran contends that the hypertension is secondary to his service-connected generalized anxiety disorder.  

Service connection may be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

A VA examination was performed in February 2007.  The examiner concluded 
that the Veteran's hypertension is less likely than not caused by or a result of his service-connected anxiety disorder.  The examiner explained that there no evidence in the current literature which supported the Veteran's claim that anxiety is a physiologic cause of hypertension.  It was reported that anxiety can cause transient increases in blood pressure, but it likely does not cause the sustained hypertension that the Veteran was currently being treated for.  The examiner, however, did not address whether the Veteran's hypertension was aggravated by his service-connected generalized anxiety disorder.  
 
Therefore, in light of the above, the Veteran should be afforded a new VA examination with medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All relevant ongoing VA medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all relevant treatment records for the Veteran from Beckley, West Virginia VA Medical Center dating from January 2009.  If the records are not available, the claims file should be annotated as such and the Veteran notified of such. 
 
2.  Then, schedule the Veteran for a VA hypertension examination to determine the nature of his hypertension and to obtain an opinion as to whether such disorder is caused or aggravated by the service-connected generalized anxiety disorder.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected generalized anxiety disorder caused his hypertension.  If not, the examiner  should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension has been permanently worsened beyond normal progression (aggravated) by his service-connected generalized anxiety disorder.  If the examiner finds the hypertension is aggravated by the service-connected generalized anxiety disorder, the examiner should attempt to quantify the degree of aggravation.  The examiner must provide the medical basis for the conclusions reached.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


